In a proceeding pursuant to article 78 of the Civil Practice Act to review a determination of the respondent which revoked a building permit theretofore issued, the appeal is from an order dismissing the proceeding on the ground that appellant had failed to exhaust its administrative remedy. Order unanimously affirmed, with $10 costs and disbursements. The claim of appellant that the Board of Standards and Appeals was without authority to review the revocation by the respondent is without merit. Incident to his duty to enforce the zoning resolution, respondent had authority to determine, by inspection of the premises (Zoning Resolution of the City of New York, § 23), that no vested right had been acquired under a permit issued before the use in *723the district had been changed. He could, moreover, revoke the permit if by reason of subsequent change of zone it was error to allow it to remain outstanding (Administrative Code of City of Hew York, § C26-180.0; ef. Matter of Bosenbush v. Keller, 271 H. Y. 282; Badano v. Town of Huntington, 281 App. Div. 682, affd. 305 H. Y. 911; People v. Imdwig, 262 App. Div. 912). There are no allegations in the petition bringing this proceeding within the scope of Matter of Ageloff v. Young (282 App. Div. 707, motion for leave to appeal denied 306 H. Y. 981), which deals with a capricious attempt to revoke a permit despite acquirement of a vested right for a use which continued to be a conforming one as of the time of the attempted revocation. Present — Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.